Citation Nr: 0838127	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for disability manifested 
by bilateral ear pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In the veteran's claim received in July 2004, he sought 
service connection for "pain in my right ear."  At his 
September 2004 VA audiological examination, however, he 
reported pain in both ears, and at a January 2005 VA ear 
disease examination he reported otalgia in both ears.  In a 
rating decision dated in February 2005, the RO denied 
entitlement to service connection for ear pain, but did not 
specify only the right ear in adjudicating the claim.  
Likewise, the veteran's February 2005 notice of disagreement 
did not limit his appeal by specifying the right ear only.  
Moreover, in clarifying correspondence received in April 
2005, the veteran wrote that "[t]he ear pain issue is for 
pain in my inner ears..."  (Emphases added.)  In the June 
2005 statement of the case (SOC), the RO phrased the issue on 
the title page as service connection for ear pain, without 
specifying the right ear only, although the "decision" 
section of the SOC specifically stated that "[s]ervice 
connection for ear pain, right ear, remains denied."  This 
was the first time that the RO had indicated that the matter 
adjudicated pertained to the right ear only.  In his June 
2005 VA Form 9, the veteran did not limit his appeal to the 
right ear only, and in a June 2005 VA Form 646, the veteran's 
representative characterized the issue on appeal as 
entitlement to service connection for bilateral ear pain.  
Particularly in light of the veteran's correspondence 
received in April 2005 that indicates that he intended to 
seek service connection for pain in the inner ears (plural), 
the Board finds that the matter on appeal is entitlement to 
service connection for disability manifested by bilateral ear 
pain, as indicated on the title page of this decision.  The 
Board can foresee no prejudice to the veteran's claim by 
construing the matter on appeal in this manner.  See Marsh v. 
West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board notes that in his June 2005 VA Form 9, the veteran 
requested a Board hearing at a local VA office.  However, in 
correspondence received in July 2005, the veteran withdrew 
his request for such a hearing.  See 38 C.F.R. § 20.704(e). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service treatment records pertaining to his 
period of active duty from February 1952 to January 1954 have 
been lost or destroyed.  The veteran was informed of this 
fact in an RO letter dated in September 2004.  Where, as 
here, a veteran's service medical records have been lost or 
destroyed, VA has a heightened duty to assist the veteran in 
development of his claim.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

The only service department documentation associated with the 
claims file is a partially legible copy of his DD Form 214.  
The veteran had active service in Korea during the Korean 
Conflict.  At a VA examination in August 2001, he indicated 
that he was a cook, and that he had a number of frostbite 
injuries to both hands and both feet during service in Korea.  
At a VA examination for ear disease in September 2004, the 
veteran indicated that during his service in Korea he was 
exposed to noise in the military from artillery shells and 
bomb explosions, and further indicated that he served in the 
Army Reserves from 1954 to 1960.  At a VA general medical 
examination in January 2005, he indicated that he served in 
several capacities in the military, including as a cook and 
military policeman, and was exposed to heavy artillery 
firing, heavy gun firing, and airplane noise.  At a VA 
examination in May 2005 for cold injuries, he indicated that 
he served Korea in the infantry and as a military policeman.  

The veteran's service personnel records may provide valuable 
information as to the places, types, and circumstances of the 
veteran's active service, and thereby have a significant 
impact on adjudication of the veteran's claim.  See 38 
U.S.C.A. § 1154(a).  Further, the records may assist in 
determining whether the veteran engaged in combat with the 
enemy during active service, which could result in 
significant favorable evidentiary presumptions pursuant to 38 
C.F.R. § 1154(b).  Accordingly, the RO should seek to obtain 
the veteran's complete service personnel records for his 
period of active service from February 1952 to January 1954.  
See 38 U.S.C.A. § 5103A(c)(1).

Additionally, because the veteran's active service treatment 
records have been lost or destroyed, any service treatment or 
personnel records pertaining to his period of reserve duty 
from 1954 through 1960, as described at his September 2004 VA 
examination, may shed valuable light on his physical 
condition during the years immediately after service or 
contain significant information regarding his earlier period 
of active service.  As a result, the RO should seek all 
available service treatment and personnel records pertaining 
to reserve duties from 1954 through 1960.   See 38 U.S.C.A. 
§ 5103A(c)(1),(3).  
 
Positive clinical findings with respect to the veteran's left 
ear at his January 2005 VA examination included 
tympanosclerosis.  Additionally, with respect to the right 
ear, a January 2005 VA CT scan revealed chronic inflammatory 
changes of the underpneumatized right mastoid air cells.  In 
a February 2005 addendum, the VA examiner opined that the 
results of the CT scan were consistent with chronic right 
eustachian tube dysfunction.  He opined that the right ear 
pain was not consistent with the veteran's history of 
acoustic trauma during service.  However, in an October 2008 
brief, the veteran's representative contended that the 
veteran's claimed in-service ear pain may have been due to 
chronic eustachian tube dysfunction that was associated with 
ear infection or excessive mucous production associated with 
exposure to significant cold weather during service in Korea.  
The veteran's representative further contended that the 
veteran may have experienced untreated ear infections in 
combat situations.  The veteran is service-connected for cold 
injury sufficient to cause frostbite of the ears, hands, and 
feet during service, and he has recounted experiences 
consistent with exposure to combat.  In light of the above, a 
VA examination and opinion that addresses whether the 
veteran's exposure to cold during service is at least as 
likely as not a cause of disability resulting in current 
bilateral ear pain is warranted.  See 38 U.S.C.A. § 5103A(d).

Notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) was last afforded the veteran in April 2005.  Since 
then, significant legal precedent has been issued by the 
Court of Appeals for Veteran's Claims (Court) as to the 
notice requirements of the VCAA.  In particular, on March 3, 
2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court in Dingess/Hartman held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  As a 
result, the veteran should be provided updated VCAA notice in 
this matter, including the type of evidence that is needed to 
establish both a disability rating and an effective date, per 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to service connection for 
disability manifested by bilateral ear pain, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159, Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  

Specifically, the veteran should be apprised 
of what the evidence must show to support a 
claim for service connection and the 
division of responsibility between and VA in 
obtaining such evidence.  The veteran should 
also be provided an explanation as to the 
type of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.

2.  The RO should contact all necessary 
sources to obtain the veteran's complete 
Official Military Personnel File for all 
periods of active duty, active duty for 
training, and inactive duty training from 
February 1952 forward.

In addition, any service treatment or 
examination records pertaining to any 
period of reserve duty from January 1954 
through 1960 should be sought.

If necessary, the RO should request from 
the veteran any information necessary to 
facilitate conducting a search for such 
records.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3).

3.  Once all available medical records and 
service department records have been 
received, the RO should make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded a VA examination 
for the purpose of determining whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
the veteran's claimed disability manifested 
by bilateral ear pain began during service 
or is related to some incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the report of a VA ear 
disease examination conducted in January 
2005.

Because the veteran's service treatment 
records have been lost or destroyed, the 
examiner should obtain as detailed a history 
as possible from the veteran as to the 
nature and onset of any ear problems or ear 
pain he experienced during service, and the 
conditions under which they occurred.
 
For the veteran's current bilateral ear 
pain, the examiner should describe the 
nature of each disorder present resulting in 
such ear pain, and opine whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
disorder began during service or is related 
to some incident of service, to include 
exposure to cold sufficient to result in 
frostbite to the ears, hands and feet.
 
In providing his opinion, the examiner is 
requested to discuss findings of 
tympanosclerosis of the left ear and 
chronic right eustachian tube dysfunction 
of the right ear as described in the 
January 2005 VA examination report and 
February 2005 addendum.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue on appeal.  

In readjudicating the claim, the RO should 
review any service department records 
received for any indication as to the 
likely places, types, and circumstances of 
the veteran's service.  See 38 U.S.C.A. 
§ 1154(a).  Further, the RO should 
consider whether the service department 
records or other credible evidence 
indicates that the veteran had combat duty 
while in Korea.  See 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the 
phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran have participated 
in events constituting an actual fight or 
encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-
99.     

If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




